DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second flange”, “plurality of channels (Applicant’s 210; Figure 3A) extending entirely through the gas distribution plate (Applicant’s 204; Figure 2)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claims 3 and 4 claim a distinct and separate “second flange” from the originally claimed “first flange”. However, per the above drawing objections, Applicant’s Figure 2 appear to show a single hollow flange. The below applied prior art presumes a single hollow flange.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrasekharan; Ramesh et al. (US 20150007770 A1). Chandrasekharan teaches a showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) for use in a process chamber (not shown; [0112]), comprising: a gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) having an upper a first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) extending radially outward and upward from the upper surface of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2); a plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) extending entirely through the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) substantially parallel to the lower surface (lower surface of 408/410; Figure 4); a plurality of first gas delivery holes (436; Figure 4-Applicant’s 216; Figure 3A) extending from the upper surface (upper surface of 408; Figure 4) to the lower surface (lower surface of 408/410; Figure 4) between adjacent channels (474; Figure 4-Applicant’s 210; Figure 3A) of the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A), and wherein a first flow path (flow path above 408; Figure 4) to deliver a first process gas extends between inner sidewalls of the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and through the plurality of first gas delivery holes (436; Figure 4-Applicant’s 216; Figure 3A); and a plurality of second gas delivery holes (476; Figure 4-Applicant’s 220; Figure 3A) extending from the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) to the lower surface (lower surface of 408/410; Figure 4) to deliver a second process gas (from 446; Figure 4) therethrough without mixing with the first process gas, as claimed by claim 1
Chandrasekharan further teaches:
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 1, further comprising: a second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) extending radially outward and upward from the lower surface of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) and spaced from the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) to deliver the second process gas (from 446; Figure 4) between the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and the second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) to the plrality of channels (474; Figure 4-Applicant’s 210; Figure 3A), as claimed by claim 3
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 3, wherein the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and the second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) extend radially outward from the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2), then vertically upward, and then radially outward, as claimed by claim 4
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 1, wherein the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) includes a first plate (408; Figure 4-Applicant’s 402; Figure 4A) defining the upper surface (upper surface of 408; Figure 4) and a second plate (410; Figure 4-Applicant’s 404; Figure 4A) at least partially defining the lower surface (lower surface of 408/410; Figure 4) of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2), wherein **the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) are disposed in the first plate (408; Figure 4-Applicant’s 402; Figure 4A), and wherein the plurality of second gas delivery holes (476; Figure 4-Applicant’s 220; Figure 3A) are disposed in the second plate (410; Figure 4-Applicant’s 404; Figure 4A), as claimed by claim 5
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 5, wherein a lower surface (lower surface of 1302; Figure 13; 150; Figure 1,9) of the first plate (408; Figure 4-Applicant’s 402; Figure 4A) is substantially coplanar with a lower surface (lower 
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 5, wherein the first plate (408; Figure 4-Applicant’s 402; Figure 4A) extends through a plurality of openings (438; Figure 4) of the second plate (410; Figure 4-Applicant’s 404; Figure 4A), and wherein the plurality of first gas delivery holes (436; Figure 4-Applicant’s 216; Figure 3A) extend through the first plate (408; Figure 4-Applicant’s 402; Figure 4A) within the plurality of openings (438; Figure 4) of the second plate (410; Figure 4-Applicant’s 404; Figure 4A), as claimed by claim 7
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 5, wherein a lower surface (lower surface of 408/410; Figure 4) of the first plate (408; Figure 4-Applicant’s 402; Figure 4A) is coupled (454; Figure 4) to an upper surface (upper surface of 408; Figure 4) of the second plate (410; Figure 4-Applicant’s 404; Figure 4A), as claimed by claim 8
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 5, wherein the first plate (408; Figure 4-Applicant’s 402; Figure 4A) is coupled to the second plate (410; Figure 4-Applicant’s 404; Figure 4A) via fasteners (460; Figure 4), as claimed by claim 9
A showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) for use in a process chamber (not shown; [0112]), comprising: a gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) having an upper surface (upper surface of 408; Figure 4) and a lower surface (lower surface of 408/410; Figure 4); a plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) extending through the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) substantially parallel to the lower surface (lower surface of an outer sidewall of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) and extending radially outward and upward from the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2), wherein the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) has an annular shape to define a first gas flow path (inside 484; Figure 4) therein; a plurality of first gas delivery holes (436; Figure 4-Applicant’s 216; Figure 3A) extending through the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) to deliver a first process gas from the first gas flow path (inside 484; Figure 4) to the lower surface (lower surface of 408/410; Figure 4) of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2); a second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) having an annular shape and coupled to the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2), wherein the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and the second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) define a second gas flow path (448; Figure 4) therebetween radially outward and upward of the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2)
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 10, wherein the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) include a plurality of first channels (horizontal portion of 474; Figure 4-Applicant’s 420; Figure 4B) and a plurality of second channels (474 into/out of the page; Figure 4-Applicant’s 430; Figure 3A), wherein the plurality of first channels (horizontal portion of 474; Figure 4-Applicant’s 420; Figure 4B) are substantially perpendicular to the plurality of second channels (474 into/out of the page; Figure 4-Applicant’s 430; Figure 3A), as claimed by claim 14
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekharan; Ramesh et al. (US 20150007770 A1) in view of Umotoy; Salvador P. et al (US 6302964 B1). Chandrasekharan is discussed above. Chandrasekharan further teach:
A process chamber (not shown; [0112]), comprising: the showerhead (408+410; Figure 4) comprises: a gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) having an upper surface (top of 408; Figure 4) and a lower surface (bottom of 408/410; Figure 4); a plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) extending across the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2); a plurality of first gas delivery holes (436; Figure 4-Applicant’s 216; Figure 3A) extending from the upper surface (top of 408; Figure 4) to the lower surface (bottom of 408/410; Figure 4) between the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) to deliver a first process gas therethrough; and a plurality of second gas delivery holes (476; Figure 4-Applicant’s 220; Figure 3A) extending from the plurality of channels (474; Figure 4-
The process chamber (not shown; [0112]) of claim 15, further comprising a first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) coupled to the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) proximate the upper surface (upper surface of 408; Figure 4) and a second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) coupled to the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) proximate the lower surface (lower surface of 408/410; Figure 4), as claimed by claim 16
The process chamber (not shown; [0112]) of claim 15, wherein the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) includes a first plate (408; Figure 4-Applicant’s 402; Figure 4A) defining the upper surface (upper surface of 408; Figure 4) and a second plate (410; Figure 4-Applicant’s 404; Figure 4A) defining the lower surface (lower surface of 408/410; Figure 4), wherein the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) are disposed in the first plate (408; Figure 4-Applicant’s 402; Figure 4A), and wherein the plurality of second gas delivery holes (476; Figure 4-Applicant’s 220; Figure 3A) are disposed in the second plate (410; Figure 4-Applicant’s 404; Figure 4A), as claimed by claim 18
The process chamber (not shown; [0112]) of claim 15, wherein all channels (474; Figure 4-Applicant’s 210; Figure 3A) of the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) extend substantially parallel to each other, as claimed by claim 19
The process chamber (not shown; [0112]) of claim 15, wherein the plurality of channels (474; Figure 4-Applicant’s 210; Figure 3A) include a plurality of first channels (horizontal portion of 474; Figure 4-Applicant’s 420; Figure 4B) and a plurality of second channels (474 into/out of the page; Figure 4-Applicant’s 430; Figure 3A), wherein the plurality of first channels (horizontal portion of 474; Figure 4-Applicant’s 420; Figure 4B) are substantially perpendicular (Figure 16) to the plurality of second channels (474 into/out of the page; Figure 4-Applicant’s 430; Figure 3A), as claimed by claim 20
Chandrasekharan does not teach a chamber (not shown; [0112]) body having an interior volume (104; Figure 1); a substrate support (108; Figure 1) disposed in the interior volume; a showerhead (408+410; Figure 4) disposed in the interior volume opposite the substrate support - claim 15.
Umotoy was discussed in the prior action. Umotoy was cited as teaching a chamber (102; Figure 1) body having an interior volume (104; Figure 1); a substrate support (108; Figure 1) disposed in the interior volume; a showerhead (130; Figure 1) disposed in the interior volume opposite the substrate support.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chandrasekharan to add the required compnents for Chandrasekharan’s intended use of Chandrasekharan’s structure as taught by Umotoy.
Motivation for Chandrasekharan to add the required compnents for Chandrasekharan’s intended use of Chandrasekharan’s structure as taught by Umotoy is for utility of Chandrasekharan’s disclosed components as suggested by Umotoy.
Claims 2, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekharan; Ramesh et al. (US 20190177851 A1). Chandrasekharan is discussed above. Chandrasekharan further teaches portions of Chandrasekharan’s apparatus made from stainless steel or “high-No content steel alloys” ([0053]).
Chandrasekharan does not teach:
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 1, wherein the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 2
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 10, wherein first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and the second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) are made of Inconel or stainless steel (column 8; lines 10-20), as claimed by claim 11
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 10, wherein the first flange (inner flange at 482/408 interface at 446; Figure 4-Applicant’s 214; Figure 2) and the second flange (outer flange at 482/408 interface at 448; Figure 4-Applicant’s 218; Figure 2) have a thickness of about 20 mil to about 100 mil, as claimed by claim 12
The showerhead (408+410; Figure 4-Applicant’s 204; Figure 2) of claim 10, wherein the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 13
The process chamber (not shown; [0112]) of claim 15, wherein the gas distribution plate (408+410; Figure 4-Applicant’s 204; Figure 2) is made of nickel, nickel alloy, or stainless steel (column 8; lines 10-20), as claimed by claim 17
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chandrasekharan to use stainless steel or “high-No content steel alloys” for other components of Chandrasekharan’s apparatus at optimized dimensions.
Motivation for Chandrasekharan to use stainless steel for other components of Chandrasekharan’s apparatus is for process compliant materials as taught by Chandrasekharan ([0053]). It is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04).
Response to Arguments
Applicant’s arguments, see pages 6-10, filed December 16, 2021, with respect to the rejections of claims 1-20 under U.S.Pat. 6302964 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chandrasekharan; Ramesh et al. (US 20190177851 A1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.